There is no greater demonstration of the ability of the United Nations to bring the world together than the opening of the General Assembly. The breadth of issues which are discussed in this Hall is immense. Often there are as many points of view as there are Member States, but ultimately we as an Organization share the common goal of making the world more peaceful and improving the lives of all of our peoples.
New Zealand is approximately 1,000 kilometres removed from its nearest neighbour in the Pacific, but our international connections are an intrinsic part of our identity and the foundation of our prosperity. We are an outward-looking nation that relies on global stability for our trade and the safety of our people. As a founding Member of the United Nations, New Zealand has always supported the leading role of the United Nations in a multilateral system, which fosters positive international relations.
Given the significant ongoing challenges to peace and security, the role of the United Nations in preventing and resolving conflict is as relevant now as ever. Among those challenges, North Korea presents some of the most pressing threats to international security in our time. The North Korean regime has consistently disregarded Security Council resolutions, the wishes of the international community and the well-being of its own people. In this past month alone, it has conducted its sixth nuclear test, launched a ballistic missile over Japan and carried out other ballistic-missile tests. Those provocative actions have directly undermined the nuclear non-proliferation regime, and that has serious wider implications.
As we saw during our recent term on the Security Council, the Council works most effectively when it acts as one. New Zealand supports the strong, unified responses by the Security Council, and we stand ready to work with Member States on measures that will fully reflect the consequences of North Korea’s actions. We hope to see tensions defused and a path to dialogue developed. The goal of denuclearization requires eventual engagement with Pyongyang, but any dialogue must be meaningful and constructive, and must address the issues that most concern the international community. Until then, we join the rest of the international community in calling on North Korea to undertake immediate actions to de-escalate tensions, improve its humanitarian situation and abide by its international obligations.
The risks associated with nuclear weapons and nuclear proliferation have been a key factor in New Zealand’s long-standing commitment to international nuclear disarmament. Last week, we were pleased to sign the Treaty on the Prohibition of Nuclear Weapons. The Treaty represents an important step towards a nuclear-weapon-free world.
New Zealand is committed to playing its part to address global threats to peace and security. We have a history of contributing to efforts to prevent and resolve conflict, including through the United Nations. On the Security Council, New Zealand made determined efforts to improve the humanitarian situation in Syria. Alongside Spain, Jordan and Egypt, we managed to renew and improve cross-border access arrangements. We consistently raised concerns about the Council’s failure to bring about a political solution. Unspeakable crimes continue to be committed against the civilian population, and humanitarian access remains fraught. Only a sustainable peace based on an inclusive longterm political settlement can bring that needless conflict to an end.
In Iraq, New Zealand’s defence force personnel are working to strengthen the capacity of Iraqi forces in their battle against Da’esh. We welcome the liberation of Mosul, Tal Afar and Nineveh province. That was an admirable achievement, and we acknowledge the sacrifice and commitment of the Iraqi security forces and Government. We note that the influence of Da’esh is not limited to Iraq and Syria, and that the defeat of Da’esh there will not spell the end of that group. New Zealand is focused on working with others in our near region — the Asia-Pacific — to ensure that groups like Da’esh do not inflict suffering in the way they have elsewhere.
In addition to security-based efforts, preventing and countering violent extremism in the first place is vital, and we are pleased to support international efforts in that regard. New Zealand has been contributing to Afghanistan’s stability since 2001. We remain a committed partner of Afghanistan including through the NATO Resolute Support Mission. Ongoing support for Afghanistan from the international community is critical, given the scale and complexity of the challenges
ahead, but history has demonstrated in Afghanistan that no amount of international support can by itself bring about lasting peace and security. Afghanistan’s future lies in the hands of its Government and people. We continue to call on the National Unity Government to prioritize the interests of the Afghan people above all else.
The United Nations is unique in its ability to convene the world so as to tackle problems that require collective action. The speed with which parties ratified the Paris Agreement on Climate Change has demonstrated the strength of commitment to take meaningful action on climate change. New Zealand is among the many countries committed to the Paris Agreement. Progressing the Paris work programme is essential so as to deliver a framework that will ensure that the Agreement is robust, effective and credible, and that collective ambition will increase over time.
The Pacific is at the forefront of vulnerability to the effects of climate change. We are therefore pleased to support Fiji’s presidency of this year’s Conference of the Parties to the United Nations Framework Convention on Climate Change. It is a rare opportunity for the region to showcase its leadership in that area. We are an island nation within a vast Pacific Ocean. Our exclusive economic zone is 15 times larger than our land area. The sustainable management of our sea and our islands are of critical importance environmentally, economically and culturally.
Small island developing States face unique challenges and vulnerabilities. They are also great- ocean States and stewards of considerable ocean resources. New Zealand wants to assist those States in the sustainable management of oceans to ensure that our oceans are healthy and productive. We are making substantial investments to improve sustainable fisheries management in the Pacific and to reduce illegal, unreported and unregulated fishing.
We are also propelling a major increase in renewable energy generation in our region and further afield. New Zealand has taken a lead role in advocating internationally for the reform of fossil-fuel subsidies, which lead to wasteful consumption, put renewable energy at a disadvantage and depress investment in energy efficiency. We are exploiting alternative sources of development financing, including working with the private sector, tapping into the diaspora as a source of skills and investment, maximizing the value of remittances and increasing temporary labour market access.
New Zealand is supporting the achievement of the Sustainable Development Goals in a wide range of areas, both domestically and internationally, including through our development assistance. We will continue to play our part in meeting the high level of ambition set out in the 2030 Agenda for Sustainable Development.
The Pacific is an important part of how we define ourselves internationally. A strong and effective regional architecture, with the Pacific Islands Forum as the central regional body, is a key to Pacific success. New Zealand and was pleased with the outcomes of the recent Pacific Island Forum Leaders Meeting, which had a strong focus on fisheries and climate change issues. Pacific leaders also agreed on the importance of fully implementing the relevant Security Council resolutions on North Korea, including by de-registering any North Korean trading or fishing vessels currently flagged in Pacific States’ shipping registries.
New Zealand places significant value on the international rules-based order. Widely recognized rules, buttressed by an effective United Nations, are the best guarantors of our security and our economic wellbeing, particularly for small States. Such guarantees are also the best means of ensuring decent treatment and decent conditions for the world’s citizens, and thereby reducing conditions that can lead to unrest, conflict and misery. But we all recognize that the United Nations can do better, and to do so it must be more relevant, effective and fit for purpose. The Secretary-General’s reform agenda provides an opportunity for us to make that a reality. Important work lies ahead for us to reform the development, peace and security pillars.
Another critical element of making the United Nations more effective is management reform, including strengthening and modernizing its recruitment and management processes to ensure that maximum benefit is derived from its people. New Zealand looks forward to working together with the Secretary-General and all Member States. It is our sincere hope that reform can achieve our collective goal of better reflecting the ideals of the Charter of the United Nations and, ultimately, ensuring that the United Nations delivers better outcomes for our generation and those to come.